—Order, Supreme Court, New York County (Elliott Wilk, J.), entered December 17, 1999, which granted respondents’ cross motion to dismiss as time-barred the petition brought pursuant to CPLR article 78 challenging respondents’ determination denying petitioner’s request under the State Freedom of Information Law (FOIL) for police personnel and internal affairs records, unanimously affirmed, without costs.
This article 78 proceeding was properly dismissed as time-barred since it was not commenced within four months of respondents’ determination denying petitioner’s initial FOIL *198request. Petitioner’s subsequent requests for the same materials did not afford him additional periods within which to seek article 78 review of respondent’s denial of the requested materials (see, Public Officers Law § 89 [4]; CPLR 217; Matter of Lubin v Board of Educ., 60 NY2d 974; Matter of De Milio v Borghard, 55 NY2d 216, 222; Matter of Corbin v Ward, 160 AD2d 596, lv denied 76 NY2d 706).
In any event, petitioner has been afforded access to his personnel records and the investigatory documents he seeks are exempted from disclosure. He has not established a right greater than other members of the public with respect to the release of the investigatory materials (see, Civil Rights Law § 50-a [1]; Public Officers Law § 87 [2] [a]; see also, Matter of Murphy v New York State Educ. Dept., 148 AD2d 160; Matter of Newsday, Inc. v New York City Police Dept., 133 AD2d 4).
We have considered petitioner’s remaining contentions and find them unavailing. Concur — Williams, J. P., Mazzarelli, Andrias, Lerner and Saxe, JJ.